DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
Status of the Claims
Applicant’s arguments, filed 02/08/2020, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicant’s amendment amended claims 1-2, 4, 6, 8, 10, 14-17, and 19.
Applicant’s amendment left claims 3, 5, 7, 9, 11-13, 18, and 20 as originally filed or previously presented.
Applicant’s amendment entered new claim 21.
Claims 1-21 filed 02/08/2022 are the current claims hereby under examination. 

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see page 6, filed 02/08/2020, with respect to the claim objections have been fully considered and are persuasive. The claims have been amended. The claim objections have been withdrawn. 

Claim Rejections - 35 USC § 112 – New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “clinically relevant parameter” in claims 1 and 17 is a relative term which renders the claim indefinite. The term “clinically relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how a parameter is determined to be clinically relevant or if any and all parameters related to the field of blood glucose monitoring can be considered “clinically relevant.” The specification as filed 05/24/2019 as well as claim 9 provide several examples of parameters considered to be “clinically relevant” but does not generalize any definition for .  
Claims 2-8 and 18-21 ultimately depend on either of claims 1 and 21.
Claim 9 is not being rejected as the claims provides the specific parameters.

	Claims 1 and 17 recite the limitation “the selected behavioral parameter.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if the selected behavioral parameter is the same as the “selected one of the one or more behavioral parameters” or not. If the applicant means to claim that they are equal, the claim should be amended to read “the selected one” or “the selected one of the one of more behavioral parameters.”

Claim 3 recites the limitation "the recommended treatment".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the treatment recommendation is the recommended treatment or if is derived from the treatment recommendation. Note that claim 4 correctly states “administering the treatment recommendation” and not “administering the recommended treatment.” 

Claim 12 recites the limitation “the clusters.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the clusters” is the first cluster and the second cluster recited in claim 1 or not. The claim should be amended to read “at least of the first cluster and the second cluster” if the applicant is attempting to claim the former.

Claim 15 recites the limitation "administering the treatment".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the treatment” is the same as the “treatment option” described in claim 14 or not. 


Claim Rejections - 35 USC § 101 – Maintained, Modified, and New
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. 
The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites: 
receiving continuous glucose measurements from a glucose sensor
receiving behavioral measurements from one or more behavioral sensors and associating the behavioral measurements with one or more behavioral parameters
dividing the continuous glucose measurements into a plurality of glucose profiles wherein each of the plurality of glucose profiles covers a different time interval
grouping the plurality of glucose profiles into at least a first cluster and a second cluster different from the first cluster using i) a clustering parameter that comprises a level of similarity between the glucose profiles and/or ii) a clustering parameter that comprises a clinically relevant parameter
assigning a selected one of the one or more behavioral parameters to a first behavioral subset of the plurality of glucose profiles but not to all of the plurality of glucose profiles and wherein each glucose profile in the first cluster is a member of the first behavioral subset, but not all or not any of the glucose profiles in the second cluster is a member of the first behavioral subset;
identifying and presenting the selected behavioral parameter and the first cluster
which are directed to the judicial exception Abstract Ideas for encompassing mental processes. 
	Regarding I, as claimed at such a high of generality, the human mind is reasonably abled to receive measurements from a sensor through simple observation of the sensor over time with the aid of a pencil and paper to record the sensed values. 
Regarding II, the human mind is reasonably abled to receive measurements from a sensor through simple observation of the sensor over time and to associate the measurements with parameters based on simple patterns or features in the data or based on the source of data received.  
Regarding III, the human mind is reasonably abled to divide data into groups based on time with the aid of a pencil and paper.
Regarding IV, the human mind is reasonably abled to group data into two clusters using a generic parameter about the similarity of the data or based on a clinically relevant parameter. 
Regarding V, the human mind is reasonably abled to assign selected parameters to specific data to differentiate the data between the two clusters. 
Regarding VI, the human mind is reasonably abled to identify parameters and clusters of data and present them with the aid of a pencil and paper. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does not recite any additional elements not directed to the judicial exception (No at Step 2A Prong Two).

	
	Regarding Claim 2, the claim recites a mental process: “generating a treatment recommendation based upon an analysis of the results of step f) to prevent hypoglycemia or hyperglycemia.” The human mind is reasonably abled to generate a generic treatment recommendation based on data to prevent hypoglycemia or hyperglycemia.

	Regarding Claim 3, the claim recites administering the recommended treatment. The claim fails to positively recite a particular treatment being effected. A generic “treatment” is not sufficient to recite a “particular treatment.” 

	Regarding Claim 4, the claim recites the mental processes of deriving the treatment and a time for treatment from an analysis of an ambulatory glucose profile which could be reasonably performed by the human mind. 

	Regarding Claims 5, 7, and 9, the claims further define a mental process step. The human mind is reasonably abled to determine a suitable parameter at a high level of generality such as a parameter representing similarity of the profiles or a clinically relevant parameter regarding specific conditions.

	Regarding Claims 6 and 8, the claims describe the order of performing the mental process steps. The human mind is reasonably able to perform steps in any order as the steps do not rely on input from each other.



Regarding Claim 11, the claim generally links the judicial exception to the particular field by describing what the behavioral sensors measure. 

Regarding Claim 12, the claim further recites creating an ambulatory glucose profile which is a mental process and can reasonably be performed by the human mind with the aid of a pencil and paper.

Regarding Claim 13, the claim further describes the insignificant extra-solution activity of outputting data by reciting a generic display. 

Regarding Claim 14, the claim includes additional mental process steps of determining treatment options based on other data and further includes the insignificant extra-solution activity of outputting data on a generic display.

Regarding Claim 15, the claim recites administering a treatment based on an ambulatory glucose profile. Ambulatory glucose profiles are well-understood, routine, and conventional in the art of glucose managing and administering a treatment based on it would be likewise well-understood, routine, and conventional. See the applicant cited NPL by Matthaei (Assessing the value of the Ambulatory Glucose Profile in clinical practice). 



	Regarding Claim 17, the claim is a machine claim which includes a process for implementing the method described above in claim 1. The analysis for the claim is identical to that as described above except that the claim includes the additional element of a process for implementing the mental process. Merely implanting the judicial exception on a generic computer component, such as a processor, is insufficient to recite a practical application and fails to recite significantly more.  

	Regarding Claim 18, the claim recites a generic display for performing the insignificant extra-solution activity of outputting data.

	Regarding Claim 19, the claim includes an additional mental process step of determining treatment options based on a profile and further includes the insignificant extra-solution activity of outputting additional data on a generic display.

	Regarding Claim 20, the claim recites that a treatment option is configured to occur automatically. The claim fails to positively recite a particular treatment being effected and instead described an example of how the device is intended to perform.

	Regarding Claim 21, the claim recites the mental process steps of determining a first ambulatory profile and a second ambulatory at a high level of generality such that it would reasonably be performed in the human mind based on the first and second clusters. The claim then recites performing the insignificant extra-solution activity of outputting this data onto a generic display. 
Response to Arguments
Applicant's arguments filed 02/08/2022 in regards to claims 1-20 have been fully considered but they are not persuasive.
In regards to claim 1, and similarly to claim 16, the applicant argues that:
As argued in the response dated July 22, 2021, this type of classification and assignment of values is something that simply cannot be practically performed in the human mind. It is analogous to a claim for detecting suspicious activity by using network monitors and analyzing packets. See MPEP 2106.04(a)(2)III. A. citing SRI Int'l 930 F.3d at 1304 for one example of a claim wherein the limitations cannot be practically be performed in the human mind and thus does not recite an abstract idea / mental process. The present claims provide a direct parallel with this example with the continuous glucose measurements received form the glucose sensor and the behavioral measurements received from the behavioral sensor(s) being analogous to the network monitors and the assignment of the behavioral parameter to a first behavioral subset and the grouping of the glucose profiles into first and second clusters being analogous to the analyzing of the packets.
The examiner disagrees. The applicant is misconstruing the findings of SRI Int'l 930 F.3d at 1304. The claims in SRI Int'l 930 F.3d at 1304 were found as patent eligible subject matter as the claims recite specific computer structures, the network monitors, monitoring specific computer parameters which are used to solve a specific problem in the field of computer. The applicant incorrectly describes the glucose sensor and the behavioral sensor(s) being analogous to the network monitors. The network monitors are specific computer structures that perform the “detection” step. The analogy fails here as no such structure exists in claim 1. Furthermore, the applicant argues that the assignment of the behavioral parameter to a first behavioral subset and the grouping of the glucose profiles into first and second 
	The applicant next argues that in regards to claims 2-4, 14-16, and 19-20:
[The claims] further integrate the method of claim 1 into a practical application by using the method to effect a particular treatment or prophylaxis for a disease or medical condition. See Manual of Patent Examining Procedure, 2106.04(d)(2).
The examiner disagrees. MPEP 2106.04(d)(2)    Particular Treatment and Prophylaxis in Step 2A Prong Two states that “the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition” and that “an example of such a limitation is a step of ‘administering amazonic acid to a patient’ or a step of ‘administering a course of plasmapheresis to a patient.’” A limitation that does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient. 
Claim 2 recites generating a treatment “recommendation” and does not positively claim an action that effects a particular treatment or prophylaxis.
 Claim 3 does affirmatively recite an action that effects a treatment or prophylaxis, but the treatment is not a particular treatment. 
Claim 4 describes additional information regarding the recommendation and does not positively claim an action that effects a particular treatment or prophylaxis.

Claim 15 does affirmatively recite an action that effects a particular treatment or prophylaxis. However, the claimed particular treatments have no more than a nominal or insignificant relationship to the exception. The treatments are thus only linked to the mental process steps because they are related blood sugar monitoring and it is not clear in the claim how the particular treatment is being effected as a result of the mental processes performed in claim 1. The treatment is determined based only on an ambulatory glucose profile determined from the profiles which is well-understood, routine, and conventional in the art. 
Claim 16 recites effecting the treatment at a recommended time but does not further described the connection of the claimed treatment to the judicial exception. 
Claim 19 describes displaying information about a treatment option but does not positively claim an action that effects a particular treatment or prophylaxis.
Claim 20 describes additional information about the recommended treatment but does not describe an action that effects a particular treatment or prophylaxis.

Claim Rejections - 35 USC § 103 – Modified and New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Terashima (US 20140046160 A1) in view of Mears (US 20140365136 A1) and Hayter (US 20180199890 A1).
Regarding Claims 1 and 17, Terashima discloses a method of managing glucose levels in a body fluid ([0002], methods of controlling insulin infusion device and programs, e.g., to improvements on blood glucose meters) and a glucose management system ([0002], improvements on blood glucose meters), comprising a processor ([0985], CPU 110) configured to perform a method, the method comprising:
a) receiving continuous glucose measurements ([0981], in step S201, CPU 110 acquires blood glucose level data) from a glucose sensor ([0982], blood glucose level data from blood glucose sensor 200);
b) receiving behavioral measurements ([0982], daily living activities) from one or more behavioral sensors ([0982], which are detected by motion measurement section (acceleration sensor) 112 (FIG. 2)) and associating the behavioral measurements with one or more behavioral parameters ([0982], include meal events (meal time, meal time zone) and sleep events (sleep duration, sleep time zone, or the times of turn over or the number of waking episodes). In Fig. 44, the parameter is exercise amount as described in [0987]);
c) dividing the continuous glucose measurements into a plurality of glucose profiles (See Fig. 22, continuous glucose measurements are dividing a plurality of glucose profiles (each pie chart in fig. 44 in a profile for the week) . In [0991], changes may also be displayed on a 2 to 5 days basis, or hourly basis, for example) wherein each of the plurality of glucose profiles covers a different time interval ([0990], blood glucose levels 1001 to 1006 are expressed as pie charts consisting of Normal, Low and High sections while being correlated with the corresponding weekly living activity levels. In Fig. 44, each pie chart (the profile for the week) covers a different time interval (weeks)). 
However, Terashima does not explicitly disclose grouping the plurality of glucose profiles into at least a first cluster and a second cluster different from the first cluster using i) a clustering parameter that comprises a level of similarity between the glucose profiles and/or ii) a clustering parameter that comprises a clinically relevant parameter; assigning a selected one of the one or more behavioral parameters to a first behavioral subset of the plurality of glucose profiles but not to all of the plurality of glucose profiles and wherein each glucose profile in the first cluster is a member of the first behavioral subset, but not all or not any of the glucose profiles in the second cluster is a member of the first behavioral subset; and identifying and presenting the selected behavioral parameter and the first cluster.
Terashima suggests that the plurality of blood glucose can be grouped into a first cluster representing weeks with greater than  ½ “Normal” readings and a second cluster different than the first cluster for weeks with less than ½ “Normal” readings (See Fig. 44 and [0987]-[1005]) using a clustering parameter that comprises a clinically relevant parameter (See [0989], “High” is defined by 180 mg/dl or higher (hyperglycemia) and “Low” is defined by 70 mg/dl or less (hypoglycemia)). Terashima further suggests assigning a selected one of the one or more behavioral parameters (in Fig. 44, the behavioral parameter is exercise greater than a recommended threshold) to a first behavioral subset of the plurality of glucose profiles (in Fig. 44, only weeks with greater than ½ “Normal” readings have exercise greater than the threshold which corresponds to the first cluster) but not to all of the plurality of glucose profiles (the profiles for weeks 1 and 3-4 are not above the threshold) and wherein each glucose profile in the first cluster is a member of the first behavioral subset (weeks 2 and 4 are above the threshold exercise in Fig. 44), but not all or not any of the glucose profiles in the second cluster is a member of the first behavioral subset (the profiles for weeks 1 and 3-4, the second cluster, are not above the threshold which corresponds to the first behavior subset). Terashima further suggests identifying and presenting the selected behavioral parameter and the first cluster (See Fig. 44, all profiles (including weeks 2 and 5 which are the first cluster) are presented along with the selected behavioral parameter (living exercise about a threshold)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Terashima to include grouping the data into clusters based on the relative amount of “Normal” readings for the week and assigning a behavioral parameter indicative of exercise meeting a threshold value as suggested by Terashima to quantitatively inform how blood glucose level changed by exercise during a given period ([1000]) as It is generally known that exercise improves blood glucose level ([0999]). It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Terashima to include displaying the results as suggested by Terashima to help patients realize the effectiveness of exercise in maintaining good blood glucose levels ([1001]). 
Mears teaches a method of managing glucose levels in a body fluid ([0002], systems and methods for automatically displaying patterns in glucose monitoring data) comprising: 
grouping the plurality of glucose profiles into at least a first cluster and a second cluster different from the first cluster ([0044], clustering the segments of interest 56. Specifically, a clustering algorithm can be applied automatically to cluster the segments of interest 56 into groups of clustered segments (A plural “groups” inherently requires at least a first and second group). Once clustered, similar segments of interest 56 are grouped in each the clustered segments. Accordingly, the groups of clustered segments enhance and identify patterns that exist within the data) using i) a clustering parameter that comprises a level of similarity between the glucose profiles ([0042], degree of similarity between each of the segments of interest 56) and/or ii) a clustering parameter that comprises a clinically relevant parameter ([0045], the pattern enhancement algorithm 150 may comprise a process 162 for ranking the groups of clustered segments. In one embodiment, the groups of clustered segments can be associated with an importance ranking based on the number of segments in the group. The importance ranking can also be based upon the occurrence of an event such as, for example, hypoglycemia or hyperglycemia). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of dividing the profiles as disclosed by Terashima to include clustering the profiles in groups are taught by Mears to identify and enhance patterns in the biological data (Mears [0041]).
Hayter teaches a method of managing glucose levels in a body fluid (Abstract, providing consistent and reliable glucose response information to physiological changes and/or activities is provided to improve glycemic control and health management), comprising:
e) assigning a selected one of the one or more behavioral parameters ([0067], days with activity (determined as number of steps exceeding a threshold level—e.g., 10000 steps taken within a 24 hour period)) to a first behavioral subset of the plurality of glucose profiles ([0067], including days 1, 4, 5, 6, 9, and 13) but not to all of the plurality of glucose profiles (Activity on days 2, 3, 7, 8, 10, 11, and 12 is set to no as seen in Table 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Terashima including monitoring a threshold Hayter [0038]). One of ordinary skill in the art would recognize that modifying the method disclosed by Terashima to include separating the plurality of profiles into clusters as taught by Mears would yield the predictable result of differentiating the profiles as seen in Fig. 44 of Terashima, and modifying that further to include separating data based on a threshold level of activity as taught by Hayter would further yield the predictable result of determining a more accurate blood pressure algorithm based on the behavior of the patient.  

Regarding Claim 5, Mears teaches wherein the grouping in step d) comprises using a clustering parameter that comprises a level of similarity between the glucose profiles (See above and [0042]).

Regarding Claim 6, modified Terashima the method according to claim 5. 
However, modified Terashima does not explicitly teach wherein the assigning of the selected one of the one or more behavioral parameters of step e) is performed before step d). It is apparent that there is no criticality in the sequence of steps as there are claims directed to both d before e and e before d. According to section 2144.04, IV, C., of the MPEP, the courts have held that the mere changes in sequence has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have performed the assigning of the selected one of the one or more behavioral patterns of step e) before step d).

See rejection above and [0045] or Mears).

Regarding Claim 8, modified Terashima teaches the method according to claim 7 as described above.
However, modified Terashima does not explicitly teach wherein the assigning of the selected one of the one or more behavioral parameters of step e) is performed before step d). It is apparent that there is no criticality in the sequence of steps as there are claims directed to both d before e and e before d. According to section 2144.04, IV, C., of the MPEP, the courts have held that the mere changes in sequence has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have performed the assigning of the selected one of the one or more behavioral patterns of step e) before step d).

Regarding Claim 9, Mears teaches wherein the clinically relevant parameter is selected from the following group: parameters indicating one of hypoglycemia, nocturnal hypoglycemia, hyperglycemia, post-hypoglycemic hyperglycemia, and glucose variability ([0045], based upon the occurrence of an event such as, for example, hypoglycemia or hyperglycemia).

Regarding Claim 10, Hayter teaches a grouping in step d) comprises using a clustering parameter that comprises at least one of the one or more behavioral parameters (Days in table 1 described in [0067] are grouped by activity reaching a certain threshold).
However, modified Terashima does not explicitly teach wherein the assigning of the selected one of the one or more behavioral parameters of step e) is performed before step d). It is apparent that 

Regarding Claim 11, Terashima further discloses wherein the one or more behavioral sensors measure at least one of the following: heart rate data, body movement data, breathing rate data, breathing frequency data, GPS data, blood pressure data, and body temperature data (As described above in claim 1, the sensor is an accelerometer monitoring exercise which can reasonably be interpreted as body movement data).

Regarding Claim 12, Mears further teaches creating an ambulatory glucose profile for at least one of the clusters ([0033], display an Ambulatory Glucose Profile (AGP), or Modal Day on the human machine interface 114. A Modal Day plot 120, as depicted in FIG. 2, can display multiple periods of time indexed glucose data normalized to a specific time of day (e.g., 5:00) and plotted with increasing time along the horizontal axis). One of ordinary skill in the art would recognize that creating an ambulatory glucose profile as taught by Mears based on glucose data specific to days including significant activity as taught by Hayter would yield only the predictable result of creating an accurate model that accounts for exercise to make sure that the user does not experience night time hypoglycemia, for instance, by reducing their insulin coverage during this time or by having a snack before bedtime (Hayter [0038]).

[0984], CPU 110 creates display data based on new findings by combining the living activity levels with blood glucose levels. [0985], displays the created data on display section 102). 

Regarding Claim 18, Terashima further discloses a display configured to display the selected behavioral parameter and the first cluster ([0984], CPU 110 creates display data based on new findings by combining the living activity levels with blood glucose levels. [0985], displays the created data on display section 102).

Claims 2-4, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terashima (US 20140046160 A1), Mears (US 20140365136 A1), and Hayter (US 20180199890 A1) as applied to claims 1, 12, and 18 above, and further in view of Cohen (WO 2010075350 A1). 
Regarding Claim 2, modified Terashima teaches the method according to claim 1 as described above. 
However, modified Terashima fails to explicitly teach generating a treatment recommendation based upon an analysis of the results of step f) to prevent hypoglycemia or hyperglycemia. Hayter suggests that information about exercise effect on nocturnal glucose levels is useful to know so that a user can use this information to make sure that they do not experience night time hypoglycemia, for instance, by reducing their insulin coverage during this time or by having a snack before bedtime ([0038]). 
Cohen teaches a method of monitoring glucose ([0002], systems and methods for diabetes therapy management) comprising generating a treatment recommendation ([0067], Based on this average pattern and trend, this information may be passed along to a doctor or a user, and/or to a DDMS/MDMS, an infusion pump, a controller/programmer, or any other suitable device, for example, which may take proactive measures in recommending and/or automatically delivering a bolus of insulin in advance of this predicted rise and peak shown at line 220). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have modified the system of Terashima to further generate a treatment recommendation as taught by Cohen to notify the user that treatment needs to be administered (Cohen [0067]). Furthermore, it would merely be combining prior art elements to known methods to yield predictable results.

Regarding Claim 3, Cohen further teaches administering the recommended treatment ([0067], automatically delivering a bolus of insulin).

Regarding Claim 4, Cohen further teaches the treatment recommendation and a recommended time for administering the treatment recommendation is derived from an analysis of an ambulatory glucose profile (the broadest reasonable interpretation of an ambulatory glucose profile is the average glucose profile including the range of high and low values all normalized to the same time period. [00104] of Cohen describes “average glucose level information for a time period over a plurality of days. A chart, for example, like in FIG. 2A, of overlapping glucose level information for a period of days (e.g., 28-days in FIG. 2A) to obtain average glucose level information for a 24-hour time period may be utilized” which is an ambulatory glucose profile. [00107], the average glucose level pattern shows that a rise starts at 1 PM, an hour after the start of lunch at Noon shown at line 210. Therefore, if the user in this instance started lunch at 1 PM, an hour later than usual, an action may be taken to alert the user of a predicted rise that will start at approximately 2 PM, an hour after taking lunch. The user may be instructed to temporarily increase the basal rate for the next few hours or to deliver a bolus to minimize the rise and peak as predicted from the time-shifted average glucose level pattern). 

Regarding Claim 14, modified Terashima teaches the method according to claim 12 as described above.
However, modified Terashima does not explicitly teach displaying a treatment option on a display wherein the treatment option is determined based upon an analysis of the ambulatory glucose profile and is selected to prevent hypoglycemia or hyperglycemia.
Cohen teaches a method of monitoring glucose ([0002], systems and methods for diabetes therapy management) comprising displaying a treatment option ([00108], user may be instructed to temporarily increase the basal rate for the next few hours or to deliver a bolus) on a display ([0008], predicted current notification event (which may utilize an auditory, visual, or vibrational alarm). A display showing the increase in Basal is shown in Fig. 6A) wherein the treatment option is determined based upon an analysis of the ambulatory glucose profile (the broadest reasonable interpretation of an ambulatory glucose profile is the average glucose profile including the range of high and low values all normalized to the same time period. [00104] of Cohen describes “average glucose level information for a time period over a plurality of days. A chart, for example, like in FIG. 2A, of overlapping glucose level information for a period of days (e.g., 28-days in FIG. 2A) to obtain average glucose level information for a 24-hour time period may be utilized” which is an ambulatory glucose profile. [00108], the average glucose level pattern shows that a rise starts at 1 PM, an hour after the start of lunch at Noon shown at line 210. Therefore, if the user in this instance started lunch at 1 PM, an hour later than usual, an action may be taken to alert the user of a predicted rise that will start at approximately 2 PM, an hour after taking lunch. The user may be instructed to temporarily increase the basal rate for the next few hours or to deliver a bolus to minimize the rise and peak as predicted from the time-shifted average glucose level pattern) and is selected to prevent hypoglycemia or hyperglycemia (increasing bolus is selected to prevent hyperglycemia or the “peak”). It would have been obvious to one having ordinary skill in the art Cohen [0067]). Furthermore, it would merely be combining prior art elements to known methods to yield predictable results.

Regarding Claim 15, Cohen further teaches administering the treatment ([0067], take proactive measures in recommending and/or automatically delivering a bolus of insulin in advance of this predicted rise and peak shown at line 220) and wherein the treatment comprises consumption of food or administering a dose of insulin ([0067], bolus of insulin). 

Regarding Claim 16, Cohen further teaches displaying a recommended time for administering the treatment option and the step of administering the treatment occurs at the recommended time ([00108], if the user in this instance started lunch at 1 PM, an hour later than usual, an action may be taken to alert the user of a predicted rise that will start at approximately 2 PM, an hour after taking lunch. The user may be instructed to temporarily increase the basal rate for the next few hours or to deliver a bolus to minimize the rise and peak as predicted from the time-shifted average glucose level pattern…or if so configured, to automatically increase the insulin delivery rate (basal or temporary) or administer a bolus, during this predicted rise and peak period so as to keep the user's glucose levels as stable as possible and within the desired glucose level range).

Regarding Claim 19, modified Terashima teaches the glucose management system according to claim 18 as described above.
However, modified Terashima does not explicitly teach wherein the display is further configured to display a treatment option and a recommended time for administering the treatment option wherein 
Cohen teaches a system of monitoring glucose ([0002], systems and methods for diabetes therapy management) wherein an display is configured to display a treatment option ([00108], user may be instructed to temporarily increase the basal rate) and a recommended time for administering the treatment option ([00108], for the next few hours or to deliver a bolus) wherein the treatment option and the recommended time are determined based upon an analysis of an ambulatory glucose profile determined for a first cluster (the broadest reasonable interpretation of an ambulatory glucose profile is the average glucose profile including the range of high and low values all normalized to the same time period. [00104] of Cohen describes “average glucose level information for a time period over a plurality of days. A chart, for example, like in FIG. 2A, of overlapping glucose level information for a period of days (e.g., 28-days in FIG. 2A) to obtain average glucose level information for a 24-hour time period may be utilized” which is an ambulatory glucose profile. This data is used to determine the event occurrence in [00107] which is used to determine the time and the treatment to maintain a steady bloody sugar). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have modified the system of Terashima to further generate a treatment recommendation as taught by Cohen to notify the user that treatment needs to be administered (Cohen [0067]). Furthermore, it would merely be combining prior art elements to known methods to yield predictable results.

Regarding Claim 20, Cohen further teaches wherein the treatment option is configured to occur automatically ([00108], if so configured, to automatically increase the insulin delivery rate (basal or temporary) or administer a bolus, during this predicted rise and peak period so as to keep the user's glucose levels as stable as possible and within the desired glucose level range).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Terashima (US 20140046160 A1), Mears (US 20140365136 A1), and Hayter (US 20180199890 A1) as applied to claims 1, 12, and 18 above, and further in view of Zamanakos (US 20160098848 A1). 
Regarding Claim 21, modified Terashima teaches the method of claim 1 as described above.
However, modified Terashima does not explicitly teach determining a first ambulatory glucose profile for the first cluster and a second ambulatory glucose profile for the second cluster and displaying the first and second ambulatory glucose profiles in a juxtaposed arrangement. Zamanakos teaches a method for processing data relating to diabetes (Abstract, Systems and methods are described that provide a dynamic reporting functionality that can identify important information and dynamically present a report about the important information that highlights important findings to the user. The described systems and methods are generally described in the field of diabetes management) comprising determining a first ambulatory glucose profile for a first cluster and a second ambulatory glucose profile for the second cluster and displaying the first and second ambulatory glucose profiles in a juxtaposed arrangement (See Fig. 27B and [0272], charts may be compared as may be patterns detected during the time frame encompassed by the different charts, and further as may be the devices and usage employed during the timeframe encompassed by the different charts…exemplary comparison window 1425 is illustrated by the pattern charts 479 and 481 in FIG. 27B. The data graphed in Fig. 27B is a first and second ambulatory profile for two time periods.) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Terashima to include creating and graphing the two ambulatory profiles next to each as taught by Zamanakos to visualize the pattern and visualize that the pattern was addressed and overcome (Zamanakos [0273]). One of ordinary skill in the art would recognize that applying the known technique of determining an ambulatory glucose profiles and plotting them together as taught by Zamanakos to the method disclosed by Terashima would yield only the predictable result of allowing the user to see a 
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-20 under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDER H CONNOR/               Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791